DETAILED ACTION
This non-final office action is in response to claims 1-20 filed on 01/01/2021 for examination. Claims 1-20 are being examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
No Information disclosure statement (IDS) has been submitted. 

Drawings
The drawings filed on 01/01/2021 have been accepted. 

Claim Objections
Claim 4 is objected because of following minor informality:
In line 8 of claim 1, examiner suggests to replace “the cognitive bridge in communication with the trust engine and the automation layer and configured to“ with - - the cognitive bridge, in communication with the trust engine and the automation layer, is configured to- -. 

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f): (FP 7.30.03) 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in the application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. (FP 7.30.05) 
This application includes one or more claim limitations that do not use the word “means” or “step” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are:  “a data segregation layer configured to”, “a data extraction layer configured to”, “an automation layer configured to”, “a connector framework configured to”, “a Holochain framework configured to”, “cognitive bridge configured to” in claim 1-4.
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. (FP 7.30.06) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention
Regarding claims 1-4, claim limitations  “a data segregation layer configured to”, “a data extraction layer configured to”, “an automation layer configured to”, “a connector framework configured to”, “a Holochain framework configured to”, “cognitive bridge configured to”  invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate or tangible structure to perform the claimed function. In particular, the specification states the claimed function of each layer/framework. There is no disclosure of any particular structure, either explicitly or inherently to perform these functions. As would be recognized by those of ordinary skill in the art, these functions can be performed in any number of ways in hardware, software or a combination of the two. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Regarding claim 1, it recites “the data” in line 14. There is lack of antecedent for “the data” because there are multiple “ data” recited prior, one in line 9 and one in line 13. Therefore it’s not clear which data “the data” refers to. .  
Regarding claim 1, it recites “the connector parallel array” in line 27. There is lack of antecedent for “the connector parallel array” because there is no “a connector parallel array” recited prior.  
Claim 9 and 15 are different but with similar limitations, are rejected for carrying same deficiencies as claim 1.
Claims 2-8, 10-14 and 16-20 are rejected for carrying same deficiencies as claim 1, 9 and 15.
  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3, 5, 7-11, 13-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brock et al. (US20200389521, hereinafter Brock) in view of  Zimmermann et al. (US20200137097, hereinafter Zim), and further in view of Wright et al. (US20190050541, hereinafter wright) and Herrera et al. (US20220164374, hereinafter Herreta). 
Regarding claim 1, Brock teaches a system with an agent-centric distributed network, the distributed network validating authenticity of one or more network nodes each comprising a locally encrypted hash chain (Brock: a system including nodes communicating according to a relaxed, agent-centric distributed hash table, wherein each node comprising a locally encrypted hash chain (or Merkle tree); Abstract, Para. 01114; 0068, 0071, 0112); maintain the validated data in a parallel array of one or more distributed network nodes, each network node associated with each enterprise source (Brock: each node perform local validation and store the validated data in distributed hash table; Para. 0109, 0114); validate the distributed network node based on one or more shared network rules (Brock: validate data based on the validation rules; Para. 0114); access data from the distributed hash table (Brock: any node inside Holochain can request data from other nodes on the Holochain; Para. 0130, 0131); validate the distributed hash table data (Brock: a Holochain application enforcing validation rules on data in the shared distributed hash table and confirms provenance of the data;   Para. 0114 and 120); access validated data from the automation layer (Brock: any node on the Holochain can request a value which is stored at any target node; Para. 0130, 0131, 0134). 
Yet, Brock does not teach a system for an end-to-end control automation workflow, the distributed network operating in conjunction with quality assurance protocols using robotic process automation and machine-learning based modification of trust engine firewall rules, the system comprising: a data segregation layer configured to assimilate data from one or more enterprise sources, the data segregation layer comprising: a connector framework configured to: access data from the enterprise source; transmit the data from the enterprise source to a trust engine for validation; and the trust engine in communication with the connector framework and configured to: validate the data against one or more enterprise standards; invoke one or more firewall rules to filter data that fails to meet one of the enterprise standards; an automation layer configured to: apply robotic process automation to validate data against one or more enterprise systems of records and flag exceptions for manual review; and transmit exception data to the trust engine to update firewall rules; and a user interface layer configured to: generate one or more reports; and display a user report via an interactive user interface.
However, in the same field of endeavor, Zim teaches a system for an end-to-end control automation workflow (Zim: a system with automatic control of workflow; Para. 0103, 0104), the distributed network operating in conjunction with quality assurance protocols using robotic process automation and machine-learning based modification of trust engine firewall rules (Zim: Para. 0104, 0011 and 0359); , the system comprising: a data segregation layer configured to assimilate data from one or more enterprise sources (Zim: the  collection facility 2958 collect data from different sources; Para. 0495, 0608), the data segregation layer comprising: a connector framework configured to: access data from the enterprise source (Zim: Para. 0495, 0608, 0496); transmit the data from the enterprise source to a trust engine for validation (Zim: Para. 0495, 0608, 0496); and the trust engine in communication with the connector framework and configured to: validate the data against one or more enterprise standards (Zim: Para. 0010, 0107, 0484); invoke one or more firewall rules to filter data that fails to meet one of the enterprise standards (Zim: Para. 0108, 0114, 0120, 0507); an automation layer configured to: apply robotic process automation to validate data against one or more enterprise systems of records and flag exceptions for manual review (Zim: the policy automation engine 116 automatically enhance the quality and policy, where policy includes whitelisting, blacklisting and collision policies, Para. 0359, 0362, 0509; host can perform automation function such as an automated security assessment report, Para. 0105, 0646; relevant response actions for an inactive accounts may include sending message (email) to an administrator, Para. 0629, 0385; generating alerts when a policy is violated and offline analytics is performed, Para. 0299 and 0135); and transmit exception data to the trust engine to update firewall rules (Zim: detecting, quarantining and apply policies/actions to the exception data and continuously updating policy, Para. 0526, 0477, 0011, 0104, 0285); and a user interface layer configured to: generate one or more reports (Zim: Para. 0097, 0054, 0055); and display a user report via an interactive user interface (Zim: Para. 0054, 0598). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Brock to include a system for an end-to-end control automation workflow, the distributed network operating in conjunction with quality assurance protocols using robotic process automation and machine-learning based modification of trust engine firewall rules, the system comprising: a data segregation layer configured to assimilate data from one or more enterprise sources, the data segregation layer comprising: a connector framework configured to: access data from the enterprise source; transmit the data from the enterprise source to a trust engine for validation; and the trust engine in communication with the connector framework and configured to: validate the data against one or more enterprise standards; invoke one or more firewall rules to filter data that fails to meet one of the enterprise standards; an automation layer configured to: apply robotic process automation to validate data against one or more enterprise systems of records and flag exceptions for manual review; and transmit exception data to the trust engine to update firewall rules; and a user interface layer configured to: generate one or more reports; and display a user report via an interactive user interface as disclosed by Zim. One of ordinary skill in the art would have been motivated to make this modification in order to manage work flows from variety of enterprises sources as suggested by Zim (Zim: enabling management of work flows and implementing various rules; Para. 0012). 
Yet, combination of Brock and Zim does not teach extract data and metadata stored cryptographically at the distributed network node; and populate a distributed hash table with the extracted data and metadata.
However, in the same field of endeavor, Wright teaches extract data and metadata stored cryptographically at the distributed network node (Wright: data (D1), the first hash (H1), and the second hash (H2) are stored on a distributed hash table; Para. 0071, Fig. 3: S110-s140; determining a metadata (M) comprising the second hash (H2) for storage on the peer-to-peer distributed ledger; Para. 0072, Fig. 3, S150, Para. 0018, 0104); and populate a distributed hash table with the extracted data and metadata (Wright: Para. 0106).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include extract data and metadata stored cryptographically at the distributed network node; and populate a distributed hash table with the extracted data and metadata as disclosed by Wright. One of ordinary skill in the art would have been motivated to make this modification in order to secure data using distributed hash table and blockchain as suggested by Wright (Wright: Para. 0001). 
Yet, combination of Brock, Zim, and Wright does not teach using one or more machine learning extraction algorithms to extract data. 
However, in the same field of endeavor, Herrera teaches using one or more machine learning extraction algorithms to extract data (Herrera: Para. 0058). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include using one or more machine learning extraction algorithms to extract data as disclosed by Herrera. One of ordinary skill in the art would have been motivated to make this modification in order to extract data using machine learning extraction algorithms as suggested by Herrera (Herrera: Para. 0058). 
Regarding claims 9 and 15, Zim teaches a method for an end-to-end control automation workflow (Zim: a method with automatic control of workflow; Para. 0103, 0104), the distributed network operating in conjunction with quality assurance protocols using robotic process automation and machine-learning based modification of trust engine firewall rules (Zim: Para. 0104, 0011 and 0359); , the method comprising: assimilating data from one or more enterprise sources (Zim: Para. 0495, 0608), using a trust engine: validating the data against one or more enterprise standards (Zim: Para. 0010, 0107, 0484); invoking one or more firewall rules to filter data that fails to meet one of the enterprise standards (Zim: Para. 0108, 0114, 0120, 0507); applying robotic process automation for quality assurance, the RPA configured to validate data against one or more enterprise systems of records and flag exceptions for manual review (Zim: Para. 0359, 0105, 0362, 0509, 0646, 0629, 0299, 0385, 0135); generating one or more reports (Zim: Para. 0097, 0054, 0055); and displaying a user report via an interactive user interface (Zim: Para. 0054, 0598). 
Yet, Zim does not teach storing validated data from the trust engine in one or more cryptographic hash chains at an array of distributed network nodes, each network node associated with each enterprise source in the connector framework; validating each network node based on shared rules for the distributed network.
However, in the same field of endeavor, Brock teaches storing validated data from the trust engine in one or more cryptographic hash chains at an array of distributed network nodes (Brock: Para. 0109, 0114) , each network node associated with each enterprise source in the connector framework; validating each network node based on shared rules for the distributed network (Brock: Para. 0114). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Zim to include storing validated data from the trust engine in one or more cryptographic hash chains at an array of distributed network nodes, each network node associated with each enterprise source in the connector framework; validating each network node based on shared rules for the distributed network as disclosed by Brock. One of ordinary skill in the art would have been motivated to make this modification in order to manage and control application using distributed hash table as suggested by Brock (Brock: Para. 0001-0002). 
Yet, combination of Zim and Brock does not teach extracting data and metadata from the network nodes; and populating a distributed hash table with data and metadata extracted from a validated network node.
However, in the same field of endeavor, Wright teaches extracting data and metadata from the network nodes (Wright: Fig. 3: S110-s150; Para. 0018, 0104); and populating a distributed hash table with data and metadata extracted from a validated network node (Wright: Para. 0106).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include extracting data and metadata from the network nodes; and populating a distributed hash table with data and metadata extracted from a validated network node as disclosed by Wright. One of ordinary skill in the art would have been motivated to make this modification in order to secure data using distributed hash table and blockchain as suggested by Wright (Wright: Para. 0001).
Yet, combination of Zim, Brock and Wright does not teach extracting data using one or more machine learning extraction algorithms.
However, in the same field of endeavor, Herrera teaches extracting data using one or more machine learning extraction algorithms (Herrera: Para. 0058). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include extracting data using one or more machine learning extraction algorithms as disclosed by Herrera. One of ordinary skill in the art would have been motivated to make this modification in order to extract data using machine learning extraction algorithms as suggested by Herrera (Herrera: Para. 0058). 
 Regarding claims 2, 10 and 16, combination of Brock, Zim, Wright and Herrera teaches the system of claim 1.  In addition, Brock further teaches wherein the data extraction layer comprises a Holochain® framework configured to validate cryptographically stored data from a network node based at least in part on a hash value associated with the data (Brock: Para. 0120). 
Regarding claims 3, 11 and 17, combination of Brock, Zim, Wright and Herrera teaches the system of claim 1.  In addition, Brock further teaches wherein the connector framework is configured to use one or more adaptors to interact with the enterprise sources (Brock: Para. 0116-0117). 
Regarding claim 5, combination of Brock, Zim, Wright and Herrera teaches the system of claim 1.  In addition, Zim further teaches wherein the data extraction layer uses named entity recognition to locate named documents mentioned in unstructured content and classify the documents into predefined categories (Zim: Fig. 9 and 10; Para. 0332, 0336).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein the data extraction layer uses named entity recognition to locate named documents mentioned in unstructured content and classify the documents into predefined categories as disclosed by Zim. One of ordinary skill in the art would have been motivated to make this modification in order to manage work flows from variety of enterprises sources as suggested by Zim (Zim: Para. 0012).
Regarding claims 7, 13 and 19, combination of Brock, Zim, Wright and Herrera teaches the system of claim 1.  In addition, Zim further teaches  wherein the user interface layer is configured to use validated data from the automation layer to generate an enterprise audit or reconciliation report (Zim: Para. 0489). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein the user interface layer is configured to use validated data from the automation layer to generate an enterprise audit or reconciliation report as disclosed by Zim. One of ordinary skill in the art would have been motivated to make this modification in order to manage work flows from variety of enterprises sources as suggested by Zim (Zim: Para. 0012).
Regarding claims 8, 14 and 20, combination of Brock, Zim, Wright and Herrera teaches the system of claim 1.  In addition, Zim further teaches wherein the user interface layer is configured to use validated data from the automation layer to generate a business intelligence report comprising predictive analytics (Zim: Para. 0131, 0513).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein the user interface layer is configured to use validated data from the automation layer to generate a business intelligence report comprising predictive analytics as disclosed by Zim. One of ordinary skill in the art would have been motivated to make this modification in order to manage work flows from variety of enterprises sources as suggested by Zim (Zim: Para. 0012).
Claim 4, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brock in view of Zim, Wright and Herrera, and further in view of Roy (US20190236161). 
Regarding claim 4, 12 and 18, combination of Brock, Zim, Wright and Herrera teaches the system of claim 1. In addition, Brock further teaches release distributed hash table data to the automation layer (Brock: Para. 0130, 0131, 0134). In addition, Zim further teaches using one or more machine learning updating algorithms (Zim: Para. 0180, 0502, 0630), transmit feedback to the trust engine to update one or more firewall rules (Zim: Para. 0500, 0526, 0477, 0011, 0104, 0285). 
Yet, the combination does not teach identifying irrelevant data from the distributed hash table.
However, in the same field of endeavor, Roy teaches identifying irrelevant data from the distributed hash table (Roy: Para. 0032). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include identifying irrelevant data from the distributed hash table as disclosed by Roby. One of ordinary skill in the art would have been motivated to make this modification in order to identify unnecessary entries in the hash table as suggested by Roy (Roy: Para. 0032). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Brock in view of Zim, Wright and Herrera, and further in view of Okada et al. (US20180268228, hereinafter Okada). 
Regarding claim 6, combination of Brock, Zim, Wright and Herrera teaches the system of claim 1. 
Yet, the combination does not teach wherein the data extraction layer increases accuracy of optical character recognition using laplacian cascaded networks to improve image quality in a document.
However, in the same field of endeavor, Okada teaches wherein the data extraction layer increases accuracy of optical character recognition using laplacian cascaded networks to improve image quality in a document (Okada: Para. 0058).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include  wherein the data extraction layer increases accuracy of optical character recognition using laplacian cascaded networks to improve image quality in a document as disclosed by Okada. One of ordinary skill in the art would have been motivated to make this modification in order to improve the quality and accuracy using Laplacian filter as suggested by Okada (Okada: Para. 0058).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shim et al. (US20070230482): distributed hash table routing and finger tables
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN CHANG whose telephone number is (571)272-9998.  The examiner can normally be reached on Monday-Thursday 9AM-6PM EST Friday: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L.C./Examiner, Art Unit 2438                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               /TAGHI T ARANI/                   Supervisory Patent Examiner, Art Unit 2438